Citation Nr: 0629407	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-34 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to pain, dysesthesias, loss of 
strength, and limitation of motion claimed as resulting from 
a January 2002 surgical repair of a left common iliac 
aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from March 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

An August 1999 rating decision awarded compensation under 
38 U.S.C.A. § 1151 for entrapment of the ilioinguinal nerve 
with neuralgia and assigned a noncompensable disability 
rating.  The assignment of that rating was appealed to the 
Board which, in an October 2001 decision, granted a 10 
percent disability rating.  The veteran underwent VA surgery 
on January 24, 2002, to repair a left common iliac aneurysm.  
His filed his claim for complications of that surgery under 
38 U.S.C.A. § 1151 in July 2002.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board in 
June 2005.   


FINDINGS OF FACT

1.  The veteran filed this original claim for compensation 
under 38 U.S.C.A. § 1151 following January 2002 VA surgery 
for repair of a left common iliac aneurysm.  

2.  Immediately following the January 2002 VA surgery, and 
continuing since then, the veteran has had pain, 
dysesthesias, loss of strength, and limitation of motion 
which were not reasonably foreseeable consequences of that 
surgery.  




CONCLUSION OF LAW

The veteran's additional disability due to pain, 
dysesthesias, loss of strength, and limitation of motion 
resulted from a January 2002 VA surgical repair of a left 
common iliac aneurysm.  38 U.S.C.A. §§ 1151, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
additional disability due to pain, dysesthesias, loss of 
strength, and limitation of motion claimed as due to January 
2002 VA surgery for repair of a left common iliac aneurysm.

Law and Regulations, Factual Background, and Analysis

38 U.S.C.A. § 1151, was recently amended by Congress to 
include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  See VAOGCPREC 40-97 holding that the 
amended statute is applicable to all claims filed on or after 
October 1, 1997.   

As amended, 38 U.S.C.A. § 1151 (West 2002) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary [of the VA], either by a Department 
employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate 
cause of the disability or death was ---

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 

 (B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this 
title) as part of an approved rehabilitation program under 
chapter 31 of this title."   

38 U.S.C.A. § 1151 (West 2002).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed.  38 C.F.R. § 3.361(d)(2) (2006).  

In this case, it is undisputed that the veteran underwent 
surgery for repair of a left common iliac aneurysm in January 
2002 at a VA Medical Center.   

A January 2003 VA examination, after a records review, 
yielded an opinion that, after additional editorial change, 
stated: 

[h]is [the veteran's] symptoms of his abdominal 
pain in a circular fashion are not a direct 
knowledgeable complication of his aortic femoral 
bypass.  That these symptoms, if they are due, 
have any relation to his surgery, are certainly 
caused by an event that was reasonably 
foreseeable.  It [is] my medical opinion [that] he 
may have right L3, 4, 5 disc disease, giving him 
right buttock inguinal right thigh and right leg 
pain.  I doubt that he has an aortic ileal 
arterial block giving him a Leriche's syndrome 
with pain in the right buttock.  He does have some 
nerve entrapment symptoms on the right from his 
previous inguinal hernia operation.  In my medical 
opinion, this symptom complex of abdominal pain in 
a circular bi-fashion, which the veteran has had 
since his surgery is not due to any surgical or 
medical negligence.  

Submitted after the 2005 videoconference, with a waiver of 
initial RO consideration of that evidence, was a March 2003 
letter from Dr. Cruz, a neurologist, stating that he agreed 
with the diagnosis of "hyperesthesia, allodynia secondary to 
abdominal incision."  

Submitted after the 2005 videoconference, with a waiver of 
initial RO consideration of that evidence, was a June 2005 
letter from Dr. Hulley, a Board Certified neurologist, that 
after reviewing the veteran's VA medical records concerning 
his abdominal wall pain for the second time, it was noted 
that the veteran still suffered from abdominal pain.  His 
vascular surgeon agreed that the surgery did contribute to 
his abdominal wall pain.  A copy of his earlier December 2003 
assessment was attached and reflects an impression of 
hyperesthesia of the abdominal wall due to surgical incision.  

In July 2006 the case was referred for an independent medical 
expert's (IME) opinion.  It was stated that: 

In January 2002, VA physicians performed aortic 
femoral bypass surgery on the appellant to repair 
an iliac artery aneurism on his left side.  Since 
surgery, the appellant has complained of pain and 
burning in his abdomen.  A VA physician has 
characterized this pain as hyperesthesia, allodynia 
secondary to abdominal incision, and meralgia 
paresthetica.  

Based on the claimed pain, the appellant filed a 
claim for VA benefits.  His claim hinges on the 
issue of whether his post-operative residuals are 
"reasonably foreseeable" complications of the 
type of surgery he underwent.  

You have been designated as a specialist in 
vascular surgery.  Please review the record and 
furnish an opinion with respect to the following 
question: 

Are post-operative hyperesthesia, allodynia 
secondary to abdominal incision, and meralgia 
paresthetica "reasonably foreseeable" residuals 
aortic ilio-femoral bypass surgery?  

In response, in August 2006 the IME stated that:

I offer the following opinion in the referenced 
matter.  

Pertinent History: This patient underwent 
aortobifemoral bypass to treat a left iliac 
aneurysm in 2002.  He immediately noted abdominal 
pain radiating to the back in a dermatomal 
distribution in the early postoperative period.  
This pain has persisted, and has required narcotic 
medication to treat.  He has seen three 
neurologists, all of whom believe that his pain is 
hyperesthesia/allodynia secondary to surgical 
incision.  The pain as described in the patient 
record, is consistent with this diagnosis, in my 
opinion, as well.  I can find no contradictory 
evidence; the pain that he had following his hernia 
repair is in a different location (the leg), and 
was present prior to the abdominal procedure.  

Medical Background: While specific reports of this 
problem following aortobifemoral bypass are not 
found in my review of the literature it is clear 
from review of the literature that this is an 
unusual, but well described entity following almost 
any type of surgical procedure including spine, 
knee, gynecologic, facial, and neurosurgical.  
Anecdotally, I have also seen it in my own 
practice.  Because of its rarity, it would not be 
mentioned as a common complication of 
aortobifemoral bypass, and might not be classified 
as "reasonably foreseeable", but it is clearly 
related to the surgery in the case of the patient.  

The Board has the responsibility of weighing the evidence - 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  

In this case, the IME opinion specifically addressing whether 
the complications of the January 2002 surgery were 
"reasonably foreseeable" was obtained after the 2003 VA 
medical opinion and the two private medical opinions, 
together with a review of the entire evidentiary record.  The 
IME opinion was favorable in concluding that the 
complications were not "reasonably foreseeable."  

Indeed, the IME opinion left no room for doubt at to this 
matter.  Accordingly, with the favorable resolution of doubt 
in the veteran's favor, entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability due to pain, 
dysesthesias, loss of strength, and limitation of motion 
resulting from a January 2002 VA surgical repair of a left 
common iliac aneurysm is warranted.  38 U.S.C.A. §§ 1151, 
5107(b); 38 C.F.R. §§ 3.102, 3.361.


The Veterans Claims Assistance Act of 2000 (VCAA)

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to pain, dysesthesias, loss of 
strength, and limitation of motion resulting from a January 
2002 surgical repair of a left common iliac aneurysm is 
granted.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


